
	
		II
		110th CONGRESS
		2d Session
		S. 3251
		IN THE SENATE OF THE UNITED STATES
		
			July 10 (legislative
			 day, July 9), 2008
			Mr. Thune (for himself
			 and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Federal Crop Insurance Act and the Trade Act
		  of 1974 to authorize advance payments under the supplemental revenue assistance
		  program.
	
	
		1.Advance payments for
			 supplemental revenue assistance program
			(a)Federal Crop
			 Insurance ActSection 531(b)(2) of the Federal Crop Insurance Act
			 (7 U.S.C. 1531(b)(2)) is amended by adding at the end the following:
				
					(C)Advance
				paymentsIn carrying out this subsection, the Secretary may, not
				later than December 31 of the calendar year in which a disaster occurs, make an
				advance payment in an amount of not less than 50 percent of the payment to be
				made to the eligible producers on a farm under subparagraph (A), using
				projected revenue losses as determined by the
				Secretary.
					.
			(b)Trade Act of
			 1974Section 901(b)(2) of the Trade Act of 1974 (16 U.S.C.
			 2497(b)(2)) is amended by adding at the end the following:
				
					(C)Advance paymentsIn carrying out this subsection, the
				Secretary may, not later than December 31 of the calendar year in which a
				disaster occurs, make an advance payment in an amount of not less than 50
				percent of the payment to be made to the eligible producers on a farm under
				subparagraph (A), using projected revenue losses as determined by the
				Secretary.
					.
			(c)Regulations
				(1)In
			 generalNot later than November 15, 2008, the Secretary of
			 Agriculture shall promulgate such regulations as are necessary to implement
			 subtitle B of the Federal Crop Insurance Act (7 U.S.C. 1531) and title IX of
			 the Trade Act of 1974 (19 U.S.C. 2497 et seq.), including amendments made by
			 this Act.
				(2)ProcedureThe
			 promulgation of the regulations and administration of subtitle B of the Federal
			 Crop Insurance Act (7 U.S.C. 1531) and title IX of the Trade Act of 1974 (19
			 U.S.C. 2497 et seq.), including amendments made by this Act, shall be made
			 without regard to—
					(A)the notice and
			 comment provisions of section 553 of title 5, United States Code;
					(B)the Statement of
			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
			 13804), relating to notices of proposed rulemaking and public participation in
			 rulemaking; and
					(C)chapter 35 of
			 title 44, United States Code (commonly known as the Paperwork Reduction
			 Act).
					(3)Congressional
			 review of agency rulemakingIn carrying out this subsection, the
			 Secretary shall use the authority provided under section 808 of title 5, United
			 States Code.
				
